Citation Nr: 0332589	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured ribs.  

2.  Entitlement to service connection for residuals of 
fractured right 5th metacarpal.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to November 
1974 and October 1984 to April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Competent evidence indicates that the veteran's post-
service residuals of fractured right 5th metacarpal may be 
associated with his period of active duty.  

3.  Competent evidence indicates that the veteran's post-
service residuals of fractured ribs may be associated with 
his period of active duty.  


CONCLUSIONS OF LAW

1.  The veteran's disability associated with residuals of 
fractured right 5th metacarpal was incurred during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West. 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's disability associated with residuals of 
fractured ribs was incurred during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West. 2002); 
38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to these limited issues is 
required at this time.

Analysis

The veteran contends that disabilities manifested by 
residuals of fractured ribs and residuals of fractured right 
5th metacarpal were incurred during service or aggravated by 
his period of service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's entrance examination conducted in September 
1984 indicated prior fractured ribs without any residual 
disability noted at the time of entrance.  The veteran also 
consistently reported during service that he had reinjured 
his ribs.  Periodic examinations conducted throughout the 
veteran's service also include notations of a history of 
fractured ribs.  There is no medical evidence in the 
veteran's service medical records of treatment or medication 
referable to fractured ribs, but on the separation 
examination report dated in March 1999, there is a notation 
of a history of fractured ribs with improper healing.  

Thereafter, during a VA examination dated in November 1999, 
the examiner noted the veteran's history of fractured ribs 
that reportedly began approximately in 1984.  The veteran 
also reported that he reinjured his ribs on several 
occasions, during and after service.  The examiner diagnosed 
status post multiple rib fractures, stable.  

In a statement dated in March 2002, the veteran did not seek 
treatment for his injured ribs while in service; rather, due 
to his prior experience of fractured ribs, he wrapped his 
chest in an ace bandage until such time as his ribs had 
healed on their own.  After each injury resolved, there 
appeared to be no definite sequelae.  

In light of the veteran's consistent recitation of his past 
medical history of fractured ribs, evidence which points to 
incidents in which he reinjured his ribs during service, and 
the examiner's findings of status post multiple rib fractures 
during the most recent VA examination in 1999, service 
connection for residuals of fractured ribs under these facts 
is warranted.  The Board finds that the veteran's statements 
are credible, consistent, and corroborate the medical 
evidence of record as a whole.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Although the veteran was not presumed 
sound at entrance, the Board's decision is based on the 
finding that the veteran injured his ribs in service.  That 
is, the grant of service connection is based not on an 
aggravation of a preexisting fracture, but instead on the 
fact that the veteran incurred rib injuries in service.  

The veteran further contends that his disability manifested 
by residuals of fractured right 5th metacarpal was incurred 
during service and as such, warrants service connection.  

In this case the veteran was examined at the time of his 
enlistment into service, and residuals of fractured right 5th 
metacarpal or any disability associated with the right hand 
were not identified.  Accordingly, the Board finds that the 
veteran is entitled to the presumption of soundness at the 
time of his entrance to service.  

During the veteran's period of service, periodic examinations 
reflected a history of a fractured hand.  At the time of 
discharge, the veteran's separation examination includes 
notations of a prior broken hand with improper healing.  

At a VA examination dated in November 1999, the examiner 
recited the veteran's history of and symptoms associated with 
a fractured right 5th metacarpal and reported a diagnosis of 
status post fractured right 5th metacarpal, stable.  A 
contemporaneous x-ray study also noted deformity related to a 
prior fracture of the 5th right metacarpal.  

Although there are no service medical records documenting a 
right hand injury, it is apparent, given his soundness at 
entrance, that the veteran fractured his hand at some point 
during service.  Thus, the Board concludes that the evidence 
supports service connection for disability of the right 5th 
metacarpal.  

ORDER

Service connection for residuals of fractured right 5th 
metacarpal is granted.  

Service connection for residuals of fractured ribs is 
granted.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



